MOORE, J.
The facts of this case are similar to that of J. J. Moll vs. Charles W. Wall No. 4015 of our docket, this day decided by us, and for the reasons assigned in said latter cause.
It is ordered, adjudged and decreed that the judgment appealed from be and the same is hereby amended by reducing the judgment for seven hundred and fifty-three 59-100 dollars to one hundred and thirty-seven 52-100 dollars and as thus amended the judgment is affirmed.
The costs of appeal to be taxed against the plaintiff and appellee.